DETAILED ACTION
Status of Claims
This Office Action is in response to the amendment filed on 11/10/2021. Claims 3-5 have been canceled, and new claims 21-23 have been added. Claims 1-2 and 6-23 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 11/10/2021 has been entered. Applicant’s amendments to the specification and drawings have overcome the objections to the specification and drawings set forth in the previous Office action mailed 08/10/2021. Accordingly, these objections have been withdrawn.
Response to Arguments
Applicant’s arguments filed 11/10/2021 have been fully considered.
Regarding claim rejections under 35 U.S.C. 101:
On 15-16 of the remarks, applicant has argued that the rejections of claims 10-13 and 15-16 under 35 U.S.C. 101 should be withdrawn because the method of claim 10 as amended is carried out by a processor, and also because the claimed method of vehicle selection “addresses the real world problem of emission reduction.” Applicant has further argued that “Merely organizing human activity does not change how a vehicle is operated to take advantage of a particular fuel to better reduce emissions.”
The examiner respectfully disagrees, because the processor is considered to be a generic computer component (based on instant specification ¶ 55) that is used as a tool for performing the determining, selecting, and providing portions of the abstract idea (see MPEP 2106.05(f)). Besides reciting “a processor,” nothing in the steps of determining the travel route and selecting a vehicle to provide the transportation request precludes the idea from practically being performed by a human being. 

Regarding the argument that “Merely organizing human activity does not change how a vehicle is operated to take advantage of a particular fuel to better reduce emissions,” the examiner notes that this does not cause the claim to overcome the rejection because claim 10 does not include any step of controlling the operation of the vehicle; instead, the claim is directed to a method which involves selecting a vehicle based on a transportation request and providing a refueling recommendation for the selected vehicle. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations by a human being.
Based on these reasons, the rejections of claims 10-13 and 15-16 under 35 U.S.C. 101 are maintained. Additionally, the examiner has determined that claims 1-2, 6-9, 14, and 21-23 are also rejected under 35 U.S.C. 101, as they are also directed to an abstract idea without significantly more.
	Regarding claim rejections under 35 U.S.C. 103:
Applicant’s arguments on pages 16-17 of the remarks regarding the rejections of claims  10-16 under 35 U.S.C. 103 are moot in view of the new grounds of rejection under Gale et al. (US 2011/0301997 A1) in view of Surnilla et al. (US 2011/0137470 A1), which are necessitated by applicant’s amendment.
Election/Restrictions
It has been determined that the restriction requirement issued 05/19/2021 is improper as explained in the petition decision mailed 12/09/2021. Therefore the restriction requirement has been withdrawn, and claims 1-2 and 6-23 as amended are pending and are presented for examination.
Claim Objections
Claim 11 is objected to because of the following informality:
In claim 11, the phrase “wherein the transportation request that includes selection of a green option” should be replaced with “wherein the transportation request includes selection of a green option.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-16, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1 and 10:
Step 1: Claim 1 is directed towards a method for selecting a vehicle to provide a transportation request. Claim 10 is directed towards a method for selecting a vehicle to provide a transportation request and providing a refueling recommendation to the selected vehicle.
Step 2A, prong 1: Claims 1 and 10 recite the abstract concept of selecting a vehicle to provide a transportation request and providing a refueling recommendation to the selected vehicle. This abstract idea is described at least in claims 1 and 10 by the steps of determining a travel route pertaining to a transportation request, selecting a vehicle to provide the transportation request based on a respective 
With respect to claim 10, other than reciting “a processor,” nothing in the steps of determining the travel route, selecting a vehicle to provide the transportation request, and providing the refueling recommendation precludes the idea from practically being performed by a human being. For example, if not for the “a processor” language, the claim encompasses a human determining the travel route, selecting a vehicle to provide the transportation request, and providing the refueling recommendation.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a step of obtaining a transportation request. This step is considered insignificant extra-solution activity, as it simply gathers data necessary to perform the abstract idea. This additional step amounts to necessary data gathering wherein all uses of the recited abstract idea require such data gathering. See MPEP 2106.05(g).
Claim 10 recites a processor which is a generic computer (see instant specification ¶ 55) that is simply employed as a tool to perform the determining, selecting, and providing portions of the abstract idea (see MPEP 2106.05(f)). Claim 10 also recites that the method includes a step of obtaining a transportation request. This step is considered insignificant extra-solution activity, as it simply gathers data necessary to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1 and 10 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1 and 10 are not patent-eligible.
Regarding claims 2, 6-9, 11-16, and 21-23:
Dependent claims 2, 6-9, 11-16, and 21-23 only recite limitations further defining the organized human activity and recite additional limitations which could be performed by a human being (i.e. determining a target fuel octane content for the travel route, determining an altitude increase and/or an estimate of vehicle speeds for the travel route, determining a cargo load for the travel route) and data gathering (i.e. retrieving information from the available vehicles pertaining to the relative fuel octane content of the fuel stored and a fuel level of the fuel stored by each vehicle, retrieving current and forecast weather and traffic conditions along the travel route) and data output (i.e. sending the refueling recommendation to a driver device or a customer device that submitted the transportation request, sending the refueling recommendation to a controller of the vehicle). These limitations are considered steps of organizing human activity and additional steps that amount to necessary data gathering and data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2, 6-9, 11-16, and 21-23 are not patent-eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gale et al. (US 2011/0301997 A1), hereinafter Gale.
Regarding claim 1:
		Gale discloses the following limitations:
“A method comprising: obtaining a transportation request.” (See at least Gale ¶ 16, which discloses “storing request 110 from a first user regarding a first trip. The request includes starting point 112, destination 114, and timing, schedule, or itinerary, 116 for the trip.”)
“determining a travel route pertaining to the transportation request.” (See at least Gale ¶ 37, which discloses that “The system enables a user (employee or worker) to dynamically define a trip purpose, trip origin, route for the trip, destination for the trip, intermediate destinations or waypoints, trip schedule, and personal preferences such as vehicle type.”)
“and selecting a vehicle from a plurality of available vehicles to provide the transportation request based on a respective relative fuel octane content of fuel stored by each of the available vehicles.” (See at least Gale ¶¶ 21 and 38, which disclose that the system “identifies which of vehicles 132 are compatible with requests 110 and 120 and selects vehicle 132A as the vehicle from among vehicles 132 with a highest respective value 139. That is, for a group of vehicles otherwise satisfying requests 110 and 120, specifically, specifications 137 and 138, the vehicle having the best performance with respect to the parameter is chosen. In one embodiment, performance parameter 140 includes, but is not limited to, fuel efficiency of a vehicle, air emissions from a vehicle, green house gas emissions from a vehicle, or percentage of carbon in fuel used by a vehicle.” The “percentage of carbon in fuel” reads on the “relative fuel octane content of fuel” recited in the claim limitation.)
Regarding claim 7:
		Gale discloses the “method of claim 1,” and further discloses the following limitations:
“determining a cargo load for the travel route based on the transportation request, where the cargo load includes one or more of a number of occupants, an estimated weight of luggage, and an estimated weight of a trailer.” (See at least Gale ¶¶ 23 and 29, which disclose that a “processor determines available passenger capacity 156 for vehicle 132A accounting for occupancy by the first user,” and that “The processor is then able to calculate benefits accruing from the combining of requests, for example, increasing the number of occupants in a vehicle traveling between a point of origin and a destination and reducing the number of single-occupancy vehicles traveling between the point of origin and the destination.” This reads on determining the cargo load based on a number of occupants as recited in the claim limitation.)
“and wherein selecting the vehicle is further based on the cargo load.” (See at least Gale ¶¶ 23 and 29, which disclose that “The processor assigns respective single vehicle 132C, from the plurality of vehicles 132, to each combined request. The processor is then able to calculate benefits accruing from the combining of requests, for example, increasing the number of occupants in a vehicle traveling between a point of origin and a destination and reducing the number of single-occupancy vehicles traveling between the point of origin and the destination.”)
Note that under the broadest reasonable interpretation (BRI) of claim 7, consistent with the specification, the cargo load including “one or more of a number of occupants, an estimated  is treated as an alternative limitation. The applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “number of occupants” has been addressed here, the claim is still rejected in its entirety.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gale as applied to claim 1 above, and further in view of the online article “Selecting the Right Octane Fuel.”
	Regarding claim 2:
		Gale discloses the “method of claim 1,” and further discloses the following limitations:
“the method further comprising determining a target fuel octane content for the travel route based on the transportation request.” (See at least Gale ¶¶ 21 and 38, which disclose that “for a group of vehicles otherwise satisfying requests 110 and 120, specifically, specifications 137 and 138, the vehicle having the best performance with respect to the parameter is chosen. In one embodiment, performance parameter 140 includes, but is not limited to, fuel efficiency of a vehicle, air emissions from a vehicle, green house gas emissions from a vehicle, or percentage of carbon in fuel used by a vehicle.”)
“and wherein selecting the vehicle is based on the target fuel octane content.” (See at least Gale ¶¶ 21 and 38, which disclose that “System 100 presents vehicle availability in such a manner as to favor vehicles that use less carbon intensive fuel types.”)
Gale does not explicitly disclose “wherein the relative fuel octane content is one of a high octane content, a medium octane content, and a low octane content.” However, it is well known to classify fuel grades based on lower, medium, and higher octane contents, as disclosed by “Selecting the Right Octane Fuel.” (See at least “Selecting the Right Octane Fuel” first section, which discloses that “unleaded gasoline typically has octane ratings of 87 (regular), 88–90 (midgrade), and 91–94 (premium).” These regular, midgrade, and premium ratings read on the claimed low, medium, and high octane contents, respectively.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale by classifying the relative fuel octane content as one of three ranges of contents as taught by “Selecting the Right Octane Fuel,” because this modification is considered as combining prior art elements according to known methods to yield predictable results.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gale as applied to claim 1 above, and further in view of Mason et al. (US 2011/0238457 A1), hereinafter Mason.
	Regarding claim 6:
Gale discloses the “method of claim 1.” The following limitations are not specifically disclosed by Gale, but are taught by Mason:
“wherein determining the travel route further comprises determining one or more of an altitude increase for the travel route and an estimate of vehicle speeds for the travel route.” (See at least Mason ¶¶ 67-71 and FIG. 6, which disclose that “determining elevation change can be performed by plotting the routes in a manner that includes the elevation changes and then integrating under the curve to identify the total area under the curve. This calculation can then be used to identify routes with the lowest elevation changes.”)
“and wherein selecting the vehicle is based on one or more of the altitude increase and the estimate of vehicle speeds.” (See at least Mason ¶ 61, which discloses that “information regarding elevation changes can influence the type of vehicle selected for a particular route.”)
Note that under the broadest reasonable interpretation (BRI) of claim 6, consistent with the specification, “determining one or more of an altitude increase for the travel route and an estimate of vehicle speeds for the travel route” and selecting the vehicle “based on one or more of the altitude increase and the estimate of vehicle speeds” is each treated as an alternative limitation. The applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “altitude increase” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale by selecting vehicles based on the elevation changes associated the route as taught by Mason, because Mason discloses that with this modification, “a hybrid or electric vehicle may be selected for a route with many elevation changes based on its energy regeneration capabilities.” (See at least Mason ¶ 61.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gale as applied to claim 1 above, and further in view of Laury et al. (US 2019/0228375 A1), hereinafter Laury.
	Regarding claim 8:
“memory element is for storing, for each vehicle 132, respective value 139 for at least one performance parameter 140,” where “performance parameter 140 includes, but is not limited to, fuel efficiency of a vehicle, air emissions from a vehicle, green house gas emissions from a vehicle, or percentage of carbon in fuel used by a vehicle.”)
The following limitations are not specifically disclosed by Gale, but are taught by Laury:
“retrieving information from the plurality of available vehicles pertaining to… a fuel level of the fuel stored by each of the available vehicles.” (See at least Laury ¶ 53, which discloses that a “autonomous delivery vehicle 302 can send information (not shown) back to the delivery management system 100 to update the status of the autonomous delivery vehicle 302, such as by sending current available range or remaining amount of fuel, the vehicle current location 214, status of the cargo system 306.”)
“and wherein selecting the vehicle is further based on the fuel level.” (See at least Laury ¶ 97, which discloses to “select the vehicle based on its remaining available range, fuel level, loading capacity, or a combination thereof.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale by selecting the vehicle for a route based on the remaining fuel level of the available vehicles as taught by Laury, because Laury discloses that considering factors like this can help to optimize the vehicle assignments and lower the associated cost for each assignment. (See at least Laury ¶ 76.)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gale as applied to claim 1 above, and further in view of Yuzawa et al. (US 2020/0117217 A1), hereinafter Yuzawa, and Camp et al. (US 11,068,811 B2), hereinafter Camp.
	Regarding claim 9:
Gale discloses the “method of claim 1,” and further discloses “wherein selecting the vehicle is further based on a type of vehicle appropriate for the transportation request.” (See at least Gale ¶ 25, which discloses that “each request includes respective specifications 137… In one embodiment, processor determines if respective specifications 137 and 138 can be satisfied by respective vehicles from among plurality of vehicles 132. If the respective requests are compatible, the processor assigns respective vehicles 132 and displays respective notifications 136, for example, using the GUI, regarding the compatibility of the respective requests and the assignment of respective vehicles.”)
Gale does not specifically disclose “wherein determining the travel route further comprises retrieving current and forecast weather and traffic conditions along the travel route; and wherein selecting the vehicle is further based on the current and forecast weather and traffic conditions.” However, Yuzawa does teach these limitations. (See at least Yuzawa ¶¶ 11, 56, 61, and FIG. 3, which disclose that “The delivery system may further comprise a mobile body selecting means that selects either a vehicle or a flying body as the second mobile body, according to at least one of content of the item, traffic conditions of a road, and weather conditions.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale by selecting a vehicle based on the determined weather and traffic conditions along the route as taught by Yuzawa, because Yuzawa discloses that “By considering how the degree of difficulty of the delivery changes according to the content of the item, the traffic conditions of the roads, or the weather conditions, it is possible to use a type of mobile body suitable for the situation.” (See at least Yuzawa ¶ 11.)
Gale in combination with Yuzawa does not specifically disclose “wherein selecting the vehicle is further based on a proximity of the vehicle with respect to the transportation request.” However, Camp does teach this limitation. (See at least Camp col. 4 l. 56-col. 5 l. 14, which disclose using “information contained in the customer request 112 to select candidate respondents 132 based on one or more criteria. The criteria may include (i) proximity of the individual candidate respondents to the customer 110…”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale in combination with Yuzawa by selecting the vehicles based on their proximity to the requests as taught by Camp, because this modification can help to solve the problem that conventional “transport services often have vehicles that have down-time because they are between fares. In particular, limousine (or black cabs) spend much of their operational time being idle, as conventional dispatching services for such drivers often significantly underutilize the individual drivers.” (See at least Camp col. 2 ll. 27-57.)
Claims 10-13, 15-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of Surnilla et al. (US 2011/0137470 A1), hereinafter Surnilla.
Regarding claim 10:
Gale discloses the following limitations:
“A method comprising: obtaining a transportation request.” (See at least Gale ¶ 16, which discloses “storing request 110 from a first user regarding a first trip. The request includes starting point 112, destination 114, and timing, schedule, or itinerary, 116 for the trip.”
“determining, by a processor, a travel route pertaining to the transportation request.” (See at least Gale ¶¶ 22 and 37, which discloses that “The system enables a user (employee or worker) to dynamically define a trip purpose, trip origin, route for the trip, destination for the trip, intermediate destinations or waypoints, trip schedule, and personal preferences such as vehicle type.”)
“selecting, with the processor, a vehicle from a plurality of available vehicles participating in a vehicle-for-hire service to provide the transportation request based on a respective relative fuel octane content of fuel stored by each of the available vehicles.” (See at least Gale ¶¶ 21 and 38, which disclose that the system “identifies which of vehicles 132 are compatible with requests 110 and 120 and selects vehicle 132A as the vehicle from among vehicles 132 with a highest respective value 139. That is, for a group of vehicles otherwise satisfying requests 110 and 120, specifically, specifications 137 and 138, the vehicle having the best performance with respect to the parameter is chosen. In one embodiment, performance parameter 140 includes, but is not limited to, fuel efficiency of a vehicle, air emissions from a vehicle, green house gas emissions from a vehicle, or percentage of carbon in fuel used by a vehicle.” The “percentage of carbon in fuel” reads on the “relative fuel octane content of fuel” recited in the claim limitation. These paragraphs also disclose that the system “presents the available vehicle capacity and type along with the number of available seats in the vehicle to other employees looking to rideshare.” The “rideshare” service reads on the “vehicle-for-hire service” recited in the claim limitation.)
The following limitations are not specifically disclosed by Gale, but are taught by Surnilla:
Providing a “refueling recommendation based on the transportation request received from a customer and where the refueling recommendation includes a fuel type and a “Based on the predicted conditions, and fuel properties of the fuels in the tanks, fuel usage rates over the planned route for gasoline and E85 may be anticipated, and fueling profiles 408 may be accordingly displayed in sub-display 406. For example, in anticipation of a higher likelihood of knock in the high altitude, low humidity, and hot conditions predicted for future trip plan 401, and based on the knock-mitigating properties of E85, a higher rate of E85 usage may be predicted. Accordingly, fueling profile 408 may suggest refueling a higher amount of E85 and a lower amount of gasoline (relative to environmental conditions of higher humidity, lower temperature, or lower altitude, as shown in embodiment 450), such as 10 gallons of gasoline and 4 gallons of E85.”)
“providing a refueling recommendation for the vehicle to a user via an app.” (See at least Surnilla ¶ 54, which discloses that the “fueling profile 408 may suggest refueling a higher amount of E85 and a lower amount of gasoline (relative to environmental conditions of higher humidity, lower temperature, or lower altitude, as shown in embodiment 450), such as 10 gallons of gasoline and 4 gallons of E85. The fueling profile 408 may also include a list of fueling stations capable of providing fuel according to the displayed ratio. A distance and/or location of the fueling stations may also be provided. For example, fueling profile 408 may indicate a first fueling station that is 3 miles away, a second fueling station 10 miles away, and third fueling station 12 miles away. The operator may select one of the displayed fueling stations by interacting with sub-display 406, and upon selection, driving directions to the selected fueling station may be displayed on sub-display 406.” Since the operator can interact with the suggested information that is displayed, this demonstrates that the refueling recommendation is conveyed to the operator via an app.)

Regarding claim 11:
Gale in combination with Surnilla discloses the “method of claim 10,” and Gale further discloses the following limitations:
“wherein the transportation request includes a starting location and an ending location.” (See at least Gale ¶ 6, which discloses the “the first request including a first starting point, a first destination, and a first schedule for the first trip.”)
“and wherein the transportation request that includes selection of a green option indicating a preference for reduced emissions.” (See at least Gale ¶¶ 21, 37-38, and 50, which disclose that “The system enables a user (employee or worker) to dynamically define a trip purpose, trip origin, route for the trip, destination for the trip, intermediate destinations or waypoints, trip schedule, and personal preferences such as vehicle type.” These paragraphs also disclose that “The fleet manager can control what categories of vehicle are maintained by the system--and thus what ‘types’ of vehicles users can request (e.g., ‘Hybrid,’ ‘Sedan,’ ‘SUV,’ etc.).” Further, “System 100 presents vehicle availability in such a manner as to favor vehicles that use less carbon intensive fuel types, as well as those that are more fuel efficient.”
“wherein a travel route is determined based on the starting location and the ending location.” (See at least Gale ¶ 37, which disclose that “System 100 provides unique work trip matching and optimization tools. For example, in one embodiment, system 100 uses Web-based technology to provide a dynamic work trip matching tool that provide opportunities for workers to identify vehicles traveling along their proposed trip corridor that match their route, schedules, and preferences. The system enables a user (employee or worker) to dynamically define a trip purpose, trip origin, route for the trip, destination for the trip, intermediate destinations or waypoints, trip schedule, and personal preferences such as vehicle type.”)
“and further wherein the travel route is matched with a vehicle with a fuel type that is in line with the customer preference for fuel economy.” (See at least Gale ¶¶ 37 and 50, which disclose that “The system enables a user (employee or worker) to dynamically define a trip purpose, trip origin, route for the trip, destination for the trip, intermediate destinations or waypoints, trip schedule, and personal preferences such as vehicle type.” These paragraphs also disclose that “The fleet manager can control what categories of vehicle are maintained by the system--and thus what ‘types’ of vehicles users can request (e.g., ‘Hybrid,’ ‘Sedan,’ ‘SUV,’ etc.).”)
Gale does not specifically disclose “where the fuel type and fuel fill amount are based on the travel route.” However, Surnilla does teach this limitation. (See at least Surnilla ¶ 54, which discloses that “Based on the predicted conditions, and fuel properties of the fuels in the tanks, fuel usage rates over the planned route for gasoline and E85 may be anticipated, and fueling profiles 408 may be accordingly displayed in sub-display 406. For example, in anticipation of a higher likelihood of knock in the high altitude, low humidity, and hot conditions predicted for future trip plan 401, and based on the knock-mitigating properties of E85, a higher rate of E85 usage may be predicted. Accordingly, fueling profile 408 may suggest refueling a higher amount of E85 and a lower amount of gasoline (relative to environmental conditions of higher humidity, lower temperature, or lower altitude, as shown in embodiment 450), such as 10 gallons of gasoline and 4 gallons of E85.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale by determining the recommended fuel type and fuel fill amount based on the travel route as taught by Surnilla, because Surnilla discloses that this modification can be used to mitigate knocking. (See at least Surnilla ¶ 54.)
Regarding claim 12:
Gale in combination with Surnilla discloses the “method of claim 11,” and Surnilla further discloses “wherein the fuel type and the fuel fill amount are further a function of one or more of a vehicle speed, a number of occupants, a cargo load, an amount of an altitude increase corresponding to the travel route and current and forecast weather conditions and traffic conditions corresponding to the travel route.” (See at least Surnilla ¶¶ 5 and 53-54, which disclose that “Based on the predicted environmental conditions, and further based on the operator's preference for increased vehicle performance, one or more fueling profiles 408 may be displayed… For example, in anticipation of a higher likelihood of knock in the high altitude, low humidity, and hot conditions predicted for future trip plan 401, and based on the knock-mitigating properties of E85, a higher rate of E85 usage may be predicted. Accordingly, fueling profile 408 may suggest refueling a higher amount of E85 and a lower amount of gasoline (relative to environmental conditions of higher humidity, lower temperature, or lower altitude, as shown in embodiment 450), such as 10 gallons of gasoline and 4 gallons of E85.” These paragraphs further disclose that the considered environmental conditions “may include environmental conditions prevalent along the vehicle's travel route when refueling is requested, as well as predicted environmental conditions related to a future trip plan (such as a destination and travel route planned immediately following the refueling). The environmental conditions may include, for example, humidity, temperature, altitude, weather predictions (such as, rain or snow predictions), etc.” Therefore the fuel type and fuel fill amount are at least a function of the current and forecast weather conditions as required by the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 12, consistent with the specification, the fuel type and fuel fill amount being “a function of one or more of a vehicle speed, a number of occupants, a cargo load, an amount of an altitude increase corresponding to the travel route and current and forecast weather conditions and traffic conditions corresponding to the travel route” is treated as an alternative limitation. The applicant has elected to use “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “current and forecast weather conditions” have been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale by determining the fuel type and fuel fill amount based on the current and forecast weather conditions as taught by Surnilla, because Surnilla discloses that this modification can be used to mitigate knocking. (See at least Surnilla ¶ 54.)
	Regarding claim 13:
Gale in combination with Surnilla discloses the “method of claim 11,” and Gale further discloses “wherein the vehicle-for-hire service is a ride-sharing service or a ride-hailing service.” (See at least Gale ¶ 72, which discloses that the “system 100 reduces fleet vehicle and employee-owned vehicle work travel through providing an innovative, easy-to-use tool to workers for registering their trip and finding rideshare opportunities to meetings/business trips.”)
Gale does not specifically disclose “wherein providing the refueling recommendation includes sending the refueling recommendation to a driver device used by a driver of the vehicle.” However, Surnilla does teach this limitation. (See at least Surnilla ¶ 54, which discloses that the “fueling profile 408 may suggest refueling a higher amount of E85 and a lower amount of gasoline (relative to environmental conditions of higher humidity, lower temperature, or lower altitude, as shown in embodiment 450), such as 10 gallons of gasoline and 4 gallons of E85. The fueling profile 408 may also include a list of fueling stations capable of providing fuel according to the displayed ratio. A distance and/or location of the fueling stations may also be provided. For example, fueling profile 408 may indicate a first fueling station that is 3 miles away, a second fueling station 10 miles away, and third fueling station 12 miles away. The operator may select one of the displayed fueling stations by interacting with sub-display 406, and upon selection, driving directions to the selected fueling station may be displayed on sub-display 406.” The display device that the operator can interact with reads on the claimed “driver device used by a driver of the vehicle.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale by providing the refueling suggestion to a display device used by the operator as taught by Surnilla, because this modification allows the operator to interact with the suggested fueling stations and obtain relevant driving directions. (See at least Surnilla ¶ 54.)
Regarding claim 15:
Gale in combination with Surnilla discloses the “method of claim 11,” and Gale further discloses “wherein the vehicle-for-hire service is a vehicle-sharing service.” (See at least Gale ¶ 72, which discloses that the “system 100 reduces fleet vehicle and employee-owned vehicle work travel through providing an innovative, easy-to-use tool to workers for registering their trip and finding rideshare opportunities to meetings/business trips.”)
Gale does not specifically disclose “wherein providing the refueling recommendation further comprises sending the refueling recommendation to a customer device used by a customer that submitted the transportation request.”  However, Surnilla does teach this limitation. (See at least Surnilla ¶¶ 7 and 54, which disclose that “a vehicle operator may communicate a refueling request to the engine controller through a user interface, such as an interactive display device, on the vehicle dashboard. In response to the refueling request, the engine controller may display one or more fueling profiles to the vehicle operator (for example, on the display device), based at least on engine operating conditions and environmental conditions.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale by providing the refueling suggestion to a display device used by the operator as taught by Surnilla, because this modification allows the operator to interact with the suggested fueling stations and obtain relevant driving directions. (See at least Surnilla ¶ 54.)
	Regarding claim 16:
Gale in combination with Surnilla discloses the “method of claim 11,” and Surnilla further discloses “wherein the refueling recommendation further includes instructions pertaining to a location of a fuel filling station that is dispensing the fuel type and driving directions to the location of the fuel filling station.” (See at least Surnilla ¶ 8, which disclose that “Each fueling profile may further include details of one or more fueling stations (where fuel according to the fuel type, fuel ratio etc. of the corresponding fueling profile can be received), as well as directions to direct the vehicle to the fueling station.”)
“In this way, a fueling system may facilitate refueling operations by reducing the amount of operator effort required.” (See at least Surnilla ¶ 9.)
Regarding claim 21:
Gale in combination with Surnilla discloses the “method of claim 10,” and Gale further discloses the following limitations: 
“further comprising determining a target fuel octane content for the travel route based on the transportation request.” (See at least Gale ¶¶ 21 and 38, which disclose that “for a group of vehicles otherwise satisfying requests 110 and 120, specifically, specifications 137 and 138, the vehicle having the best performance with respect to the parameter is chosen. In one embodiment, performance parameter 140 includes, but is not limited to, fuel efficiency of a vehicle, air emissions from a vehicle, green house gas emissions from a vehicle, or percentage of carbon in fuel used by a vehicle.”)
“and wherein selecting the vehicle is based on the target fuel octane content.” (See at least Gale ¶¶ 21 and 38, which disclose that “System 100 presents vehicle availability in such a manner as to favor vehicles that use less carbon intensive fuel types.”)
Regarding claim 22:
Gale in combination with Surnilla discloses the “method of claim 10,” and Gale further discloses “wherein selecting the vehicle is further based on a type of vehicle appropriate for the transportation request.” (See at least Gale ¶ 25, which discloses that “each request includes respective specifications 137… In one embodiment, processor determines if respective specifications 137 and 138 can be satisfied by respective vehicles from among plurality of vehicles 132. If the respective requests are compatible, the processor assigns respective vehicles 132 and displays respective notifications 136, for example, using the GUI, regarding the compatibility of the respective requests and the assignment of respective vehicles.”)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gale in combination with Surnilla as applied to claim 13 above, and further in view of Konrardy et al. (US 10,042,359 B1), hereinafter Konrardy.
	Regarding claim 14:
Gale in combination with Surnilla discloses the “method of claim 13,” but does not specifically disclose “wherein the vehicle-for-hire service is the ride-sharing service or the ride-hailing service but where the vehicle is autonomously operated in the absence of the driver; and wherein providing the refueling recommendation includes sending the refueling recommendation to a controller of the vehicle.” However, Konrardy does teach this limitation. (See at least Konrardy col. 6 l. 64-col. 7 l. 21, col. 52 l. 53-col. 53-l. 5, col. 55 l. 61-col. 56 l. 12, and col. 56 ll. 34-56, which disclose that “the vehicle 108 may be controlled fully autonomously along the route to the refueling or recharging location (block 918) and cause the vehicle 108 to refuel or recharge (block 920). Upon completion of refueling or recharging, a fully autonomous return route to a return location may be obtained (block 922), and the vehicle 108 may be controlled fully autonomously along the return route to the return location (block 924).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel purchase planning method disclosed by Gale in combination with Surnilla by autonomously controlling a vehicle that is part of a ride-sharing service to refuel at a specified time and location as taught by Konrardy, because this “a fully autonomous route (i.e., a route the vehicle 108 can traverse using only fully autonomous operation, without manual or semi-autonomous operation) between the current location and the refueling or recharging location,” and provides more freedom so that “the vehicle 108 may travel from a drop-off location near an entrance to a building but may return to a parking space in a remote garage, where the vehicle 108 may park until recalled by the vehicle operator,” for example. (See at least Konrardy col. 55 l. 61-col. 56 l. 12 and col. 56 ll. 34-56.)
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Surnilla in view of Donnelly et al. (US 2011/0288738 A1), hereinafter Donnelly.
Regarding claim 17:
		Surnilla discloses the following limitations:
“A system for a vehicle, comprising: a fuel tank; an onboard navigation system.” (See at least Surnilla ¶¶ 7 and 42, which disclose that “a vehicle may include a dual fuel system with a first fuel tank storing a first fuel and a second fuel tank holding a second, different, fuel.” These paragraphs also disclose “receiving navigational inputs from a vehicle positioning device (such as a GPS device).”)
“and a controller with computer readable instructions stored on non-transitory memory that when executed, cause the controller to: in response to a request to refuel the fuel tank, infer an upcoming travel change based at least in part via communication with the onboard navigation system.” (See at least Surnilla ¶¶ 7, 33, 47, and 58, which disclose that the invention is carried out with an engine controller, and that “the described acts may graphically represent code to be programmed into the computer readable storage medium in the engine control system.” These paragraphs also disclose that the “engine controller 12 may suggest and display one or more fueling profiles for the engine's fuel system in response to a fuel level in one or more of the fuel tanks falling below a threshold and/or in response to an operator refueling request… The displayed fueling profiles may be based on predicted future environmental conditions of a vehicle trip plan. The fueling profiles may be further based on vehicle and engine operating conditions, prevalent environmental conditions, other predicted conditions (such as drive aggressiveness, road grade, trailer or other load during the vehicle trip plan), navigational inputs (such as from a vehicle positioning device 234).” Further, “Adjusting the fueling profile based on the other predicted conditions may include, for example, increasing a usage rate of the ethanol fuel as the driver aggressiveness increases, the road grade increases, or the trailer or other load increases.”)
“and provide a recommendation to fill the fuel tank with a first fuel to a first level… and then to fill the fuel tank with a second fuel to a second fill level...” (See at least Surnilla ¶¶ 33 and 54, which disclose that “Based on the predicted environmental conditions, and further based on the operator's preference for increased vehicle performance, one or more fueling profiles 408 may be displayed… For example, in anticipation of a higher likelihood of knock in the high altitude, low humidity, and hot conditions predicted for future trip plan 401, and based on the knock-mitigating properties of E85, a higher rate of E85 usage may be predicted. Accordingly, fueling profile 408 may suggest refueling a higher amount of E85 and a lower amount of gasoline (relative to environmental conditions of higher humidity, lower temperature, or lower altitude, as shown in embodiment 450), such as 10 gallons of gasoline and 4 gallons of E85.”)
“Computer 1210 also has the ability to select from any one of a number of fuels 1207a through 1207n carried on-board the vehicle and to switch the vehicle's engine 1209 to operate on a selected fuel. The selection of the fuel or fuel mixture is determined by the particular fuel strategy, which can depend on a number of factors, including desired emission characteristics (which can be dependent on the physical location of the vehicle 1206), fuel availability (on board the vehicle and/or in spatial proximity to the vehicle), fuel cost and/or fuel consumption, and the like.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle refueling system disclosed by Surnilla by creating a fueling strategy that allows for changing the fuel based on factors such as desired emission characteristics associated with the travel route as taught by Donnelly, because this modification allows “for implementing a fueling strategy that both optimizes fuel consumption, guides the selection of fuel based upon location, cost and emissions and allows the transition from one fuel to another to appear substantially seamless to the truck driver.” (See at least Donnelly ¶ 12.)
	Regarding claim 18:
Surnilla in combination with Donnelly discloses the “system of claim 17,” and Surnilla further discloses the following limitations: 
“further comprising: a software application for communicating a travel plan to the controller.” (See at least Surnilla ¶ 53, which discloses that “A controller may be configured to receive details of a vehicle future trip plan 401 (such as a trip planned immediately after refueling) from a vehicle positioning device, such as a GPS, on-board the vehicle.”)
“and wherein the controller stores further instructions to infer the upcoming travel change based on the travel plan in conjunction with information retrieved from the onboard navigation system.” (See at least Surnilla ¶¶ 33, 42, and 47, which disclose that the “engine controller 12 may suggest and display one or more fueling profiles for the engine's fuel system in response to a fuel level in one or more of the fuel tanks falling below a threshold and/or in response to an operator refueling request… The displayed fueling profiles may be based on predicted future environmental conditions of a vehicle trip plan. The fueling profiles may be further based on vehicle and engine operating conditions, prevalent environmental conditions, other predicted conditions (such as drive aggressiveness, road grade, trailer or other load during the vehicle trip plan), navigational inputs (such as from a vehicle positioning device 234).” Further, “Receiving a vehicle trip plan may include, for example, receiving navigational inputs from a vehicle positioning device (such as a GPS device) including a current position of the vehicle, recent direction of travel, environmental information pertaining to the current and expected position of the vehicle, information pertaining to terrain, grade, altitude, and expected traffic, real-time traffic information, alternate routes available in case of congestion, etc.” “Adjusting the fueling profile based on the other predicted conditions may include, for example, increasing a usage rate of the ethanol fuel as the driver aggressiveness increases, the road grade increases, or the trailer or other load increases.”)
	Regarding claim 19:
that “Receiving a vehicle trip plan may include, for example, receiving navigational inputs from a vehicle positioning device (such as a GPS device) including a current position of the vehicle, recent direction of travel, environmental information pertaining to the current and expected position of the vehicle, information pertaining to terrain, grade, altitude, and expected traffic, real-time traffic information, alternate routes available in case of congestion, etc. Trip plans may also be inferred, for example based on recent direction of travel, and/or based on previous history of travel from the current location.” These paragraphs further disclose that “The displayed fueling profiles may be further based on a vehicle's travel history, operator indicated cost functions and preferences, additional predicted conditions, etc.”)
	Regarding claim 20:
Surnilla in combination with Donnelly discloses the “system of claim 17,” and Surnilla further discloses the following limitations:
“wherein the controller stores further instructions to estimate an amount of fuel usage prior to the upcoming travel change.” (See at least Surnilla ¶ 7, which discloses that “the controller may anticipate a fuel usage rate for the different fuels in the multiple fuel system based on the environmental conditions and properties of the fuel… the displayed fueling profile may take into account an anticipated amount of boost usage based on the vehicle's travel plan and predicted future environmental conditions, and adjust a fuel usage rate for the ethanol fuel and the gasoline fuel based on the effect of ethanol fuel on boost performance.”)
“and under conditions where the amount of fuel usage is less than a threshold fuel usage amount, provide a different recommendation to fill the fuel tank with the second fuel to a third fill level.” (See at least Surnilla ¶¶ 39 and 46, which discloses that “The threshold at which a refueling request is triggered for each fuel tank may be distinct and based on the fuel type, fuel usage history, vehicle operating conditions, etc.” Further, as an example, “Adjusting the fuel usage rates based at least on the environmental conditions may include, for example, increasing a usage rate of the ethanol fuel and increasing a refueling of the second tank as the ambient temperature increases, the ambient altitude increases, the ambient pressure decreases, and/or the ambient humidity decreases.”)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gale in combination with Surnilla as applied to claim 10 above, and further in view of Camp.
	Regarding claim 23:
Gale in combination with Burlingham discloses the “method of claim 10,” but does not specifically disclose “wherein selecting the vehicle is further based on a proximity of the vehicle with respect to the transportation request.” However, Camp does teach this limitation. (See at least Camp col. 4 l. 56-col. 5 l. 14, which disclose using “information contained in the customer request 112 to select candidate respondents 132 based on one or more criteria. The criteria may include (i) proximity of the individual candidate respondents to the customer 110…”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle assignment method disclosed by Gale in combination with Surnilla by selecting the vehicles based on their proximity to the requests as “transport services often have vehicles that have down-time because they are between fares. In particular, limousine (or black cabs) spend much of their operational time being idle, as conventional dispatching services for such drivers often significantly underutilize the individual drivers.” (See at least Camp col. 2 ll. 27-57.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662